DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 18, 2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 11, 21 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Delsol et al, U.S. Patent Application Publication No. 20160021672 A1 (hereinafter Delsol) in view of Majmundar et al, U.S. Patent Application Publication No. 20190357196 A1 (hereinafter Majmundar).

Regarding Claim 1, Delsol discloses a method performed by a processor of a user equipment device (e.g., FIG. 6, device 3, with controller 77 and memory 79) for verifying layer 2 sustained downlink maximum data rate decoding performance (e.g., FIG. 3, 4, 8; ¶ [0016], UE test loop mode A provides loopback of data packets (e.g. Packet Data Convergence Protocol (PDCP) Service Data Units (SDUs)) for bi-directional data radio bearers while the UE is operating in E-UTRA mode; ¶ [0074] [0085], RRC signaling message is received by the mobile communication device 3 Non-Access Stratum (NAS), which identifies an EPS bearer of the device to be associated with a specific loopback test.  Each EPS Bearer can have its own associated settings (e.g. data transmission characteristics, such as data rate and flow control parameters) in order to provide support for the different requirements of different communication services), comprising: 
receiving a non-access stratum (NAS) signaling message that requests activation of a downlink-only test mode from a test entity (e.g., FIG. 8; ¶ [0107], in compliance test, UE 3 receives an ACTIVATE TEST MODE message from the SS entity 11 , the message embedded in a suitable downlink RRC message for transferring non-RRC messages (e.g. a `DLInformationTransfer message`) to the UE to activate the test mode prior to any bearer activation); 
receiving downlink Packet Data Convergence Protocol (PDCP) packets from the test entity during a measurement interval (e.g., ¶ [0017], UE test loop mode B provides loopback of PDCP SDUs (E-UTRA and UTRA), for bi-directional EPS bearers while the UE is operated in E-UTRA, UTRA, GSM/GPRS or CDMA2000 modes. When operating in E-UTRA, UTRA or GSM/GPRS then the downlink PDCP SDUs or SNDCP PDUs received by the UE on all bi-directional data radio bearers).
Delsol discloses (e.g., FIG. 8; ¶ [0016] [0023]) downlink PDCP SDUs received by the UE, but does not expressly disclose that the PDCP packets are decoded and stored in the UE, nor that received downlink PDCP packets are dropped in response to storing the decode status information in the memory of the user equipment device.
Majmundar discloses decoding the received downlink PDCP packets (e.g., ¶ [0049], After successful decoding of the received PDCP PDU, it is stored in the PDCP reception buffer according to its sequence number (this is normal PDCP processing); 
storing decode status information in a memory of the user equipment device (e.g., ¶ [0049], After successful decoding of the received PDCP PDU, it is stored in the PDCP reception buffer according to its sequence number (this is normal PDCP processing); and 
dropping the received downlink PDCP packets in response to storing the decode status information in the memory of the user equipment device (e.g., ¶ [0048], drop `duplicate` received PDCP packets that have been successfully decoded).
 It would have been obvious to one of ordinary skill in the art at the time of the filing date to combine the disclosure of received PDCP packets as part of a test function, as disclosed by Delsol, with the disclosure of dropping duplicate PDCP packets after decoding and storing the received PDCP packets, as disclosed by Majmundar. The motivation to combine would have been to increase reliability with much less increase in bandwidth need compared to other state-of-the-art solutions (Majmundar: e.g., ¶ [0041]).

Regarding Claim 11, Delsol in view of Majmundar discloses a user equipment device (Delsol: e.g., FIG. 6, device 3), comprising: a memory (Delsol: e.g., FIG. 6, memory 79); and a processor coupled to the memory (Delsol: e.g., FIG. 6, device 3, with controller 77 and memory 79), wherein the processor is configured with processor-executable software instructions (Delsol: e.g., ¶ [0090]) to perform operations with functional limitations similar to the method performed by the user equipment as part of the method of claim 1. Therefore, the reasoning used in the examination of claim 1 shall be applied to claim 11.  

Regarding Claim 21, Delsol in view of Majmundar discloses a non-transitory computer readable storage medium (Delsol: e.g., ¶ [0038] [0136]) having stored thereon processor-executable software instructions (Delsol: e.g., ¶ [0090])  configured to cause a processor in a user equipment device (Delsol: e.g., FIG. 6, device 3, with controller 77 and memory 79) to perform operations with functional limitations similar to the method performed by the user equipment as part of the method of claim 1. Therefore, the reasoning used in the examination of claim 1 shall be applied to claim 21.  

Regarding Claim 29, the claim is directed to a user equipment device, comprising means for performing operations with functional limitations similar to the method performed by the user equipment as part of the method of claim 1. Therefore, the reasoning used in the examination of claim 1 shall be applied to claim 29.  

Claims 6, 16 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Delsol in view of Majmundar in further view of Jang et al, U.S. Patent Application Publication No. 20180227805 A1 (hereinafter Jang).

Regarding Claim 6, Delsol in view of Majmundar discloses all the limitations of the method of claim 1.
Delsol in view of Majmundar does not expressly disclose further comprising transmitting a physical layer (PHY) hybrid acknowledge request (HARQ) acknowledgement (ACK) or non- acknowledgement (NACK) to the test entity via a Physical Uplink Shared Channel (PUSCH) or a Physical Uplink Control Channel (PUCCH) in response to decoding the received downlink PDCP packets.
Delsol in view of Majmundar discloses ACK or NACK to PDCP packets (Delsol: e.g., ¶ [0030] [0034] [0035]), but does not expressly disclose that the HARQ ACK/NACK is transmitted over PUSCH or PUCCH.
Jang discloses further comprising transmitting a physical layer (PHY) hybrid acknowledge request (HARQ) acknowledgement (ACK) or non- acknowledgement (NACK) to the test entity via a Physical Uplink Shared Channel (PUSCH) or a Physical Uplink Control Channel (PUCCH) in response to decoding the received downlink PDCP packets (e.g., ¶ [0159] [0214], PDCP HARQ ACK/NACK sent over PUCCH or PUSCH in uplink).
It would have been obvious to one of ordinary skill in the art at the time of the filing date to combine the disclosure of acknowledging received PDCP packets, as disclosed by Delsol in view of Majmundar, with the disclosure of sending the acknowledgement over PUCCH or PUSCH, as disclosed by Malkamaki. The motivation to combine would have been to provide reliable PDCP-based communication over wireless network (Jang: e.g., ¶ [0159] 0281]).

Regarding Claim 16, Delsol in view of Majmundar discloses all the limitations of the user equipment device of claim 11.
The functional limitations of Claim 16 are similar to claim 6. Therefore, the reasoning used in the examination of claim 6 shall be applied to claim 16.  

Regarding Claim 26, Delsol in view of Majmundar discloses all the limitations of the non-transitory computer readable storage medium of claim 21.
The functional limitations of Claim 26 are similar to claim 6. Therefore, the reasoning used in the examination of claim 6 shall be applied to claim 26.  


Claims 8, 9, 18, 19 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Delsol in view of Majmundar, in further view of Malkamaki et al, U.S. Patent Application Publication No. 20180262950 A1 (hereinafter Malkamaki).

Claim 8, Delsol in view of Majmundar discloses all the limitations of the method of claim 1.
Delsol in view of Majmundar does not disclose further comprising: receiving a PDCP status request from the test entity after the measurement interval; using the decode status information stored in the memory to determine a First Missing Count (FMC) value and identify missing packet sequence numbers in response to receiving the PDCP status request from the test entity after the measurement interval; generating a PDCP status report that includes the FMC value and a bitmap containing the missing packet sequence numbers; and sending the generated PDCP status report to the test entity.
Malkamaki discloses further comprising: receiving a PDCP status request from the test entity after the measurement interval (e.g., ¶ [0070] [0073] [0093], request for PDCP status report); using the decode status information stored in the memory to determine a First Missing Count (FMC) value and identify missing packet sequence numbers in response to receiving the PDCP status request from the test entity after the measurement interval (e.g., ¶ [0063], The UE should keep track of the last PDCP packet that is successfully received over WLAN in the last PDCP status report. For a new report, identify the latest missing PDCP that should be delivered before the PDCP with sequence number, setting First Missing Sequence Number (FMS) as the SN of the first missing PDCP); generating a PDCP status report that includes the FMC value and a bitmap containing the missing packet sequence numbers (e.g., ¶ [0063] [0066], in the bitmap, setting First Missing Sequence Number (FMS) as the SN of the first missing PDCP, or reporting the missing SNs); and sending the generated PDCP status report to the test entity (e.g., ¶ [0063], delivery of status report).
It would have been obvious to one of ordinary skill in the art at the time of the filing date to combine the disclosure of received PDCP packets as part of a test function, as disclosed by Delsol in view of Majmundar, with the disclosure of notifying about missing packets, as disclosed by Malkamaki. The motivation to combine would have been to minimize PDCP report size (Malkamaki: e.g., ¶ [0051]).

Regarding Claim 9, Delsol in view of Majmundar in further view of Malkamaki discloses all the limitations of the method of claim 8.
Delsol in view of Majmundar in further view of Malkamaki discloses wherein receiving the PDCP status request from the test entity after the measurement interval comprises receiving a PDCP reestablishment or PDCP recovery Request from the test entity (Malkamaki: e.g., ¶ [0004], PDCP re -establishment, if the radio bearer is configured by upper layers to send a PDCP status report).

Regarding Claim 18, Delsol in view of Majmundar discloses all the limitations of the user equipment device of claim 11.
The functional limitations of Claim 18 are similar to claim 8. Therefore, the reasoning used in the examination of claim 8 shall be applied to claim 18.  

Regarding Claim 19, Delsol in view of Majmundar in further view of Malkamaki discloses all the limitations of the user equipment device of claim 18.
The functional limitations of Claim 19 are similar to claim 9. Therefore, the reasoning used in the examination of claim 9 shall be applied to claim 19.  

Regarding Claim 28, Delsol in view of Majmundar discloses all the limitations of the non-transitory computer readable storage medium of claim 21.
The functional limitations of Claim 28 are similar to claim 8. Therefore, the reasoning used in the examination of claim 8 shall be applied to claim 28.  

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Delsol in view of Majmundar, in further view of Malkamaki, in further view of Kim et al, U.S. Patent Application Publication No. 20180139030 A1 (hereinafter Kim).

Regarding Claim 10, Delsol in view of Majmundar in further view of Malkamaki discloses all the limitations of the method of claim 8.
Delsol in view of Majmundar in further view of Malkamaki does not expressly disclose wherein using the decode status information stored in the memory to determine the FMC value and identify the missing packet sequence numbers comprises performing a PDCP reestablishment procedure or a PDCP recovery procedure.
Kim discloses wherein using the decode status information stored in the memory to determine the FMC value and identify the missing packet sequence numbers comprises performing a PDCP reestablishment procedure or a PDCP recovery procedure (e.g., ¶ [0349], The PDCP status report message may include the information on the PDCP SN of the first missing PDCP SDU and a bitmap indicate missing PDCP SUDs since the PDCP SN; if the second information is configured, the PDCP re-establishment is performed).
It would have been obvious to one of ordinary skill in the art at the time of the filing date to combine the disclosure of PDCP reestablishment and notifying missing sequence numbers, as disclosed by Delsol in view of Majmundar in further view of Malkamaki, with the disclosure of PDCP reestablishment after determining missing sequence numbers, as disclosed by Kim. The motivation to provide reliable PDCP-based communication (Kim: e.g., ¶ [0349]).

Claim 20, Delsol in view of Majmundar in further view of Malkamaki discloses all the limitations of the user equipment device of claim 18.
The functional limitations of Claim 20 are similar to claim 10. Therefore, the reasoning used in the examination of claim 10 shall be applied to claim 20.

Allowable Subject Matter
Claims 2-5, 7, 12-15, 17, 22-25 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 2, dependent from claim 1, Claim 12, dependent from claim 11, and Claim 22, dependent from claim 21, the prior art of record fails to teach or suggest, individually or in combination, or render obvious the limitations receiving the NAS signaling message that requests activation of the downlink-only test mode comprises: receiving a NAS signaling message that requests activation of a new test mode that does not loopback data to the test entity in an uplink.  
Regarding Claim 3, dependent from claim 1, Claim 13, dependent from claim 11, and Claim 23, dependent from claim 21, the prior art of record fails to teach or suggest, individually or in combination, or render obvious the limitations receiving the NAS signaling message that requests activation of the downlink-only test mode comprises: receiving a NAS signaling message that requests activation of a modified test mode that does not loopback data to the test entity in an uplink.  
Claim 4, dependent from claim 3, Claim 14, dependent from claim 13, and Claim 24, dependent from claim 23, are also objected to.
Regarding Claim 5, dependent from claim 1, Claim 15, dependent from claim 11, and Claim 25, dependent from claim 21, the prior art of record fails to teach or suggest, individually or in combination, or render obvious the limitations wherein activating the downlink-only test mode comprises suppressing user plane data in the user equipment device.  
Regarding Claim 7, dependent from claim 1, Claim 17, dependent from claim 11, and Claim 27, dependent from claim 21, the prior art of record fails to teach or suggest, individually or in combination, or render obvious the limitations receiving a PDCP status request after activating the downlink-only test mode and prior to receiving the downlink PDCP packets from the test entity during the measurement interval; and flushing the memory of the user equipment device of received downlink PDCP packets and the decode status information in response to receiving the PDCP status request after activating the downlink-only test mode and prior to receiving the downlink PDCP packets from the test entity during the measurement interval.
  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References considered relevant to this application are listed in the attached "Notice of References Cited” (PTO-892).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VLADISLAV Y AGUREYEV/Examiner, Art Unit 2471